Opinion issued October 20, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-14-00835-CR
                           ———————————
                     EUCEBIO HERNANDEZ, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 232nd District Court
                           Harris County, Texas
                       Trial Court Case No. 1406940



                       MEMORANDUM OPINION

      Pursuant to an agreed punishment recommendation from the State, appellant,

Eucebio Hernandez, pleaded guilty to the felony offense of aggravated assault with
a deadly weapon and “true” to the allegations in an enhancement paragraph. 1 The

trial court accepted the plea agreement, assessed appellant’s punishment at

confinement for twenty-five years, and certified that this is a plea-bargained case

and he has no right of appeal. Appellant filed a pro se notice of appeal. We dismiss

the appeal.

      In a plea-bargained case, a defendant may appeal only those matters that

were raised by written motion and ruled on before trial or after obtaining the trial

court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. art 44.02 (West 2006);

TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification showing

that the defendant has a right of appeal has not been made part of the record. TEX.

APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record and states that

this is a plea-bargained case and appellant has no right of appeal. See TEX. R. APP.

P. 25.2(a)(2). The record supports the trial court’s certification. See Dears v. State,

154 S.W.3d 610, 615 (Tex. Crim. App. 2005). Because appellant has no right of

appeal, we must dismiss this appeal. See Chavez v. State, 183 S.W.3d 675, 680

(Tex. Crim. App. 2006) (“A court of appeals, while having jurisdiction to ascertain

whether an appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2),

must dismiss a prohibited appeal without further action, regardless of the basis for

1
      See TEX. PENAL CODE ANN. § 22.02 (West 2011).



                                          2
the appeal.”); see also Cooper v. State, 45 S.W.3d 77, 77–82 (Tex. Crim. App.

2001) (holding voluntariness of guilty plea may not be contested on direct appeal

following plea-bargain agreement).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss all

pending motions as moot.



                                PER CURIAM


Panel consists of Justices Keyes, Massengale, and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3